Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, preamble calls for a “device” (line 1), but the body of the claim calls for a list of parts because the “second refrigerating system” (last line) is not connected to any of the remaining structure.  This is not consistent.  Is this claim intended to be a “device” (preamble), or is it intended to be limited to a list of (not necessarily connected) parts (i.e., a list of parts, or maybe a system)?  Note that the phrase “used for controlling … body” (last line) is merely a statement of use.
	As to claim 1, the term “through” (line 2 from last) is problematic, as it’s not clear what is “through” the evaporator.  How is “through to be interpreted/redefined?  Should “through” be redefined to mean - - by way of - - ? 
	As to claim 4, this claim calls for many “second” elements (like the condenser, compressor, sensor, controller), when there is not even a first one claimed.  How many condensers, compressors, sensors, controllers are intended to be in this claim?  
	As to claim 6, “the second evaporators” lack antecedent basis.  Understand, a (single) claimed evaporator (i.e., “a second evaporator”, line 3 of claim 4) does not have a “plurality” (line 3) of evaporators.  
	As to claim 7, how are ends of the pump “communicated” with the interior of the cylindrical body?  After all, the ends of the pump are separated/distanced from the interior of the cylinder body to 
	As to claim 9, this claim calls for a “third” (line 3) temperature sensor, but there are no first and second temperature sensors in the claim.  How many temperature sensors are in this claim?  Is it three?  Is it possible that claim 1 is (somehow) to be interpreted as being limited to include 2 temperature sensors?  

Claim 1,4,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin ‘931 in view of Takashi ‘023, and futher in view of Huang et al ‘059.
Bogin et al 2370931 teach a device, including: transparent body 12 (drinking glass) with top open and bottom closed; cooler element 10 within the body 12, the element including refrigerant.  
Bogin does not state that the body is cylindrical, and does not locate the body in the top of a (transparent) box; does not describe what the refrigerant is, and does not call for a second refrigerating system. 
Takashi 0730023 teaches employing a fluid that evaporates within a volume to provide/serve as refrigerant.
HUANG et al 207107059 teach a refrigerator that has a hole in the top for inserting items.  The refrigerator is at least partially of glass.1
As to claim 1, it would have been obvious to employ an evaporative material as Bogin’s refrigerant because Takashi teaches that such will effectively serve to cool materials.  Also, it would have been obvious to place Bogin’s drink within Huang’s refrigerator (i.e. second refrigerating system) as one of ordinary skill knows that such will aid in securing a cool drink.  Note that drinking glasses are well 
As to claim 4, refrigerators (like Huang) commonly employ such elements to controllably provide a stable cooling temperature within the unit.
As to claim 10, it is well known to employ indicia along the side of a drinking cup to measure/monitor the amount of fluid therein.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin ‘931 in view of Takashi ‘023, and further in view of Huang et al ‘059 as applied against claim 1, and further in view of Wang 110522324.
As to claim 9, Want teaches the drinking glasses may include temperature sensors 24 at the bottom of cups to effectively determine the temperature of a drink, suggestive of employing such in Bogin. 
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nottinghamet al 2014/0305151 teach a dispenser, including: housing 412 1that has transparent doors 516,518; refrigerating system with an evaporator plate 536 located in the housing, close to the doors which will open.  There are storage cans within the body.  The dispenser may be located in a home (Para 1), which of course may have windows, may appear as a box, and even have its own A/C unit.  However, the home does not have a “top” (line 4, claim1) with a through hole through which the housing is positioned; and the housing is not in the shape of a “cylinder” (line 3, claim 1).
Gustavosson 2016053160 teaches refrigerator with top opening, top lid and transparent sides.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bimesh Patal, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s box has fluid and electrical lines extending there through, and thus is not entirely of glass.